UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
FELIX RODRIGUEZ,

                     Plaintiff,
                                                       MEMORANDUM AND ORDER
               - against -
                                                         16 Civ. 9604 (NRB)
NEW YORK CITY DEPARTMENT OF HOMELESS
SERVICES SERGEANT CHRISTOPHER ROBINSON,

                Defendant.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


       Plaintiff Felix Rodriguez brings this action against New York

City     Department       of   Homeless   Services     Sergeant      Christopher

Robinson, asserting excessive use of force under 42 U.S.C. § 1983.

Following      the   parties’    unsuccessful    efforts   to     resolve   this

dispute through mediation and settlement negotiations, this case

is scheduled for a bench trial on November 13, 2019.

       Presently before the Court are defendant’s motions in limine

seeking various evidentiary rulings in advance of trial.                See ECF

No. 47.    Specifically, defendant moves to preclude plaintiff from:

(1) introducing evidence or soliciting testimony of any witnesses’

disciplinary records and any lawsuits to which that witness was or

currently is a party; (2) testifying or introducing evidence about

the causation of any alleged injuries; (3) mentioning unrelated

claims    of    officer    misconduct;    and   (4)   arguing   or    submitting
evidence that the officer, by his actions, created the need to use

force or, by his appearance or actions, exacerbated or escalated

the situation.     Defendant also seeks to preclude plaintiff from

using certain “terminology and colloquialisms.”       Id. at 8.

                            Legal Standard

     “The purpose of an in limine motion is to aid the trial

process by enabling the Court to rule in advance of trial on the

relevance of certain forecasted evidence, as to issues that are

definitely   set   for   trial,   without   lengthy   argument    at,   or

interruption of, the trial.”      Palmieri v. Defaria, 88 F.3d 136,

141 (2d Cir. 1996) (internal quotation marks omitted).         A district

court’s ruling on a motion in limine is “subject to change when

the case unfolds,” Luce v. United States, 469 U.S. 38, 41 (1984),

“and the district judge is free, in the exercise of sound judicial

discretion, to alter a previous in limine ruling.”       Id.

                                  Discussion

     As a preliminary matter, because plaintiff does not oppose

defendant’s motion in limine to preclude mention of unrelated

purported instances of misconduct or defendant’s motion in limine

to preclude plaintiff from arguing or submitting evidence that the

officer “by his actions, created the need to use force or by his

appearance or actions exacerbated or escalated the situation,” ECF




                                   -2-
No. 47 at 9, the Court need not rule on those motions.                    With

respect to the contested motions, the Court rules as follows.

      Defendant    moves   to   preclude    plaintiff      from   introducing

evidence or testimony concerning a prior disciplinary proceeding

involving the defendant.        We grant the motion insofar as it is

predicated on Federal Rule of Evidence 404(b), 1 since admission of

extrinsic acts as evidence of a pattern or practice under Rule

404(b)     is   only   permitted     if    those    acts    share    “unusual

characteristics” with the acts alleged or represent a “unique

scheme.”    Berkovich v. Hicks, 922 F.2d 1018, 1022 (2d Cir. 1991).

However, defendant’s prior conduct does not share the requisite

“unusual characteristics” with the acts alleged in this case or

otherwise reflect a “unique scheme” of behavior.            Id.

      Nonetheless, we deny the motion to preclude insofar as there

was a finding in the disciplinary proceeding that the defendant

made certain false statements.        ECF No. 47 at 3 n.1.        Pursuant to

Federal Rule of Evidence 608(b), plaintiff may ask questions on

cross-examination insofar as such evidence is “probative of the

character for truthfulness or untruthfulness.”                Fed. R. Evid.

608(b).


      1 Federal Rule of Evidence 404(b) provides that “[e]vidence of a crime,
wrong, or other act is not admissible to prove a person’s character in order to
show that on a particular occasion the person acted in accordance with the
character.” Fed. R. Evid. 404(b).


                                     -3-
